A-ITOKNEY            GENERAL
    OFTEXAS
   AUwrlN   11.   Tlmxs
a@&tc mud           or Mwatloa,~          pwe     2




                 ?hlir Et&lit. 69p6W8 t0 d8& 6p8CifiCd17 with the
V6w         6656fW  Of your iIqUirYa Md appl166 the UWar   tbrC=
            &llebooka 8entlooedare not la an tmflt aoon4itlcm
                   the
E-b6          th6y~l¶6YWtbel~8SLFe Udi6CtLFdd books FOw
             lls6d",
the        prop-try
              of the State." Therafon they u b6 dirp.0886
af by the Stat@ Sujm'lntcndentof iublfc Instruction,ulth
tb8 a;ipruval of the &tat& Board ol &ducatloa.
                   The effect of Ws             itatute   reqplreat&m   jo intlo,
tltm-tht           it,   by   lnl6itlv6    md eppxvaL-of        th6   PF,trrtoSqmr-




OStJRawb